Lib Obeid

From:                               Ayo Haynes <AHaynes@Halstead.com>
Sent:                               Wednesday, July 19, 2017 8:25 AM
To:                                 Frédéric Champel
Cc:                                 Sheldon Fleishman
Subject:                            RE: 123 W 131, #4

Follow Up Flag:                     Follow up
Flag Status:                        Flagged


Your very welcome, Frédéric. Hopefully it will work. I'd suggest that you write an email to Geannetta directly asking her
to allow access for a walk thru. Or even call her. We have nothing to lose at this point. Please do that now and ask for
access at 12pm or around that time. Perhaps the personal touch from you will work.



Ayo Haynes, MBA
Lic. Associate Broker
Halstead Property
917.406.5403
646.775.2387 (f)
Ahaynes@halstead.com
-------- Original message --------
From: Frédéric Champel
Date: 7/19/17 3:45 AM (GMT-05:00)
To: Ayo Haynes , Sheldon
Subject: Re: 123 W 131, #4

Hi
I thank you very sincerely for this very professional
mail
Envoyé de mon iPhone

Le 18 juil. 2017 à 21:03, Ayo Haynes <AHaynes@Halstead.com> a écrit :

Hello, Jamiyl and fellow board members. Unit 4 is scheduled to close tomorrow afternoon however, the renter
Geannetta Jackson, is not allowing access to the apartment to conduct a walk thru. Thru her attorney she has
communicated with her atty that she will not be cooperating with allowing a walk thru to happen. Frédéric's atty has
tried to contact her atty but he has not returned any calls or emails. I'm asking that if any of you have any relationship
with her that you ask her to not interfere with this closing and to allow 15 minutes of access time so the walk thru can
happen. The actions of this tenant have already cost Frédéric $14k in a renegotiated contract price down from $499k to
the current asking price of $485k. That reduction in price effects all owners because it will be recorded in Acris with no
explanation that the original contract price was $499k, a $24k improvement on the sale of #7 the year before. As it
stands now all comps for studios will be based on this $485k price and all units in the bldg will be measured by that price
per sqft. Should this deal fall apart, which is Geannetta's goal, the apt will likely come back on at a lower price, again at a
cost to all owners. I appeal to you all to reach out to her or her atty to stop this interference. Frédéric has been been a
wonderful landlord to her for 4.5 years and her repayment to him for his kindness is costing him money and may cost
him this deal. The new owner is eager to close and let her remain until lease end in January. I appreciate any help you
can provide and I and Frédéric atty, Sheldon Fleischman, are available to answer any questions you may have. Thank
you, Ayo Haynes 917.406.5403
                                                               1
Ayo Haynes, MBA
Lic. Associate Broker
Halstead Property
917.406.5403
646.775.2387 (f)
Ahaynes@halstead.com

-------- Original message --------
From: Jamiyl Flemming <jamiyl.flemming@googlemail.com>
Date: 7/6/17 10:23 PM (GMT-05:00)
To: Anna Papaioannou <anna@nycapartmentmanagement.com>, Ayo Haynes <AHaynes@Halstead.com>,
kandronescu@gmail.com, khiara.m.bridges@gmail.com
Cc: frédéric CHAMPEL <frederichampel99@free.fr>
Subject: Re: 123 W 131, #4

Hello Ayo,

Apologies for the delay. The building's management company has been informed that the board approves the purchase
application for Unit 4.


Best,


Jamiyl

On Fri, Jun 30, 2017 at 1:35 PM Ayo Haynes <AHaynes@halstead.com> wrote:

 Hi, Jamiyl. I haven’t heard back from you or the board but did hear from Frederic’s attorney a short while ago that he
 received a call from Geannetta Jackson’s attorney. Geannetta, as you all know, is Frederic’s tenant of 4 years. Her
 attorney communicated to Frederic’s that he knew the purchase price of the apartment was $485k - something he
 could not know from anyone on Frederic’s side of the deal. Curiously, his call came in after I received notice that the
 board wanted a copy of the sales contract which was not asked to be included with the submission of the purchase
 application but was provided immediately upon request.

 It is troubling to say the least to make the extrapolation that the board or management would have forwarded a 3 rd
 party any information regarding this deal especially an owner’s tenant. I have made myself available on repeated
 occasions to discuss or answer any questions regarding this transaction which I can guarantee is contrary to what has
 already been presented as reality by Geannetta and her attorney to you all.

 The fact remains that the board has a fiducial duty to the owners of the building, Frederic being one of them, and not
 to a tenant. The perception that this waiver is being delayed to further the position of a tenant is one that I hope can be
 erased. Any perceived or real interference by the board in this deal going to closing with the contracted buyer can have
 real consequence to all parties. If my perceptions are incorrect I apologize.

 Knowing the financial status of the condominium, there is no possibility that the board can buy Frederic’s unit on behalf
 of the condo. If that is somehow not the case, we welcome a call from the board detailing your intended purchase of
 unit #4. With 9 days left for the board to give notice I remain available to answer any questions you may have. Best,
 Ayo Haynes 917-406-5403


                                                             2
